Citation Nr: 0523547	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-10 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected type II diabetes mellitus, currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for acid reflux disease 
and irritable bowel syndrome (IBS), claimed as secondary to 
service-connected post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for arthritis of the 
right hand.

4.  Entitlement to service connection for arthritis of the 
left hand.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1968, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

Procedural history

The veteran was granted service connection for diabetes 
mellitus associated with exposure to herbicides in a June 
2002 rating decision; a 20 percent disability rating was 
assigned.

In June 2003, the veteran filed a claim for an increased 
rating, indicating that his service-connected diabetes had 
worsened.  At that time the veteran also filed claims for 
entitlement to service connection for arthritis in the right 
hand and left hand.  
He also filed a claim for service connection for acid reflux 
and IBS, claimed as secondary to service-connected PTSD.  
These claims were denied by the RO in the above-mentioned 
September 2003 rating decision.  The veteran filed a notice 
of disagreement with the September 2003 rating decision, 
which was perfected with the timely submission of his 
substantive appeal in March 2004.

The issues of entitlement to service connection for arthritis 
of the right hand and arthritis of the left hand are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's type II diabetes mellitus is manifested by 
oral hypoglycemic agent and diet restriction; regulation of 
activities is not shown.  Dry macular degeration, presbyopia, 
hypoglycemia and hyperlipidemia are also present as 
complications of the veteran's diabetes mellitus, but not to 
a separately compensable degree.

2.  The evidence does not show that the veteran's type II 
diabetes mellitus is so exceptional or unusual that referral 
for extraschedular consideration by designated authority is 
required.

3.  The medical and other evidence of record indicates that 
the veteran does not currently have acid reflux disease or 
IBS. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for type 
II diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.84a, 4.119, Diagnostic Codes 6061-6079 
and 7913 (2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).

3.  Acid reflux disease and IBS were not due to or 
proximately caused by service-connected PTSD.  38 C.F.R. 
§ 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his type II diabetes mellitus 
should be rated higher than its currently assigned 20 percent 
rating.  He is also seeking entitlement to service connection 
for acid reflux and IBS, which he claims is secondary to his 
service-connected PTSD. 

As is discussed elsewhere in this decision, the remaining two 
issues on appeal, entitlement to service connection for 
disabilities of both hands, are being remanded for further 
development.

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claims and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the January 2004 statement of the case (SOC) of 
the pertinent law and regulations, including the specific 
requirements for a claim of entitlement to service connection 
on a secondary basis pursuant to 38 C.F.R. § 3.310 (2004), of 
the need to submit additional evidence on his claims, and of 
the particular deficiencies in the evidence with respect to 
his claims.  

More significantly, letters were sent to the veteran in July 
2003 and November 2003 which were specifically intended to 
address the requirements of the VCAA.  The July 2003 letter 
asked the veteran to submit "medical evidence of a current 
disability as well as evidence showing a connection between 
your irritable bowel syndrome and acid reflux disease and 
your post traumatic stress disorder.  We will consider 
service connection for aggravation of your irritable bowel 
syndrome, acid reflux disease by your post traumatic stress 
disorder."  The November 2003 letter detailed the 
evidentiary requirements for an increased rating claim, 
specifically stating: "To establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  As stated above, the January 2004 SOC 
included the evidentiary requirements for a claim for service 
connection on a secondary basis.

Thus, the July 2003 and November 2003 letters, along with the 
January 2004 SOC, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The July 2003 
letter informed the veteran that VA would "try to help you 
get such things as medical records, employment records, or 
records from other Federal agencies."  The July 2003 letter 
also stated: "If you have recently received treatment at a 
Department of Veterans Affairs facility or treatment 
authorized by the Department of Veterans Affairs, please 
furnish the dates and places of treatment.  We will then 
obtain the necessary reports of such treatment."  The 
November 2003 letter added that VA was responsible for 
getting "any evidence of records held by a Federal agency or 
department," and that the RO had received treatment records 
from the VA outpatient clinic in North Platte, Nebraska.  
Both the July 2003 and November 2003 letters indicated that 
VA would assist the veteran by providing a medical 
examination or getting a medical opinion if necessary to make 
a decision on his claims.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The November 2003 letter indicated the VA would make 
reasonable efforts to obtain "any private medical evidence 
that you make us aware of an authorize us to obtain on your 
behalf."  The July 2003 letter instructed the veteran to 
"please complete and return the attached VA Form 21-4142, 
Authorization and Consent to Release Information, to 
authorize release of information from any doctors and/or 
hospitals concerning any treatment you received."  
Additionally, both the July 2003 and November 2003 letters 
emphasized: "You must give us enough information about these 
records so that we can request them from the person or agency 
who has them.  If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It's your responsibility to make 
sure that we received all requested records that aren't in 
the possession of a Federal department or agency" emphasis 
as in original].  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The July 2003 letter requested:  "Send 
us any medical reports you have. . . . If you have no further 
evidence to submit in support of your claim please sign and 
return the attached VA Form 21-4138."  The November 2003 
letter requested: "Please send what we need."  The Board 
believes that these requests comply with the requirements of 
38 C.F.R. § 3.159(b) in that they informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the July 2003 and November 2003 letters 
together properly notified the veteran of the information, 
and medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claims, and they 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  Even 
though the July 2003 letter requested a response within 30 
days, both letters also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  The one 
year period has since elapsed.  

Review of the record reveals that initial VCAA notice was 
sent to the veteran in July 2003,  prior to the initial 
adjudication of his claims, which was by rating decision in 
September 2003.  Subsequently, the veteran was provided with 
the opportunity to submit evidence and argument in support of 
his claims, and to respond to the VA notice.  The claims were 
readjudicated in the January 2004 SOC, after additional VCAA 
notice in November 2003.  The veteran has pointed to no 
prejudice resulting from the notice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005)  [prejudice must be pled].  
It is clear that the veteran was provided with a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.
  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
Moreover, the veteran has been represented by counsel who is 
obviously familiar with the requirements of the VCAA.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The RO has obtained the veteran's VA 
treatment records.  The veteran was provided a VA diabetes 
mellitus examination and VA eye examination in August 2003, 
the results of which will be referred to below.  The reports 
of the medical examinations reflect that the examiners 
recorded the veteran's past medical history, noted his 
current complaints, conducted physical evaluations and 
rendered appropriate diagnoses and opinions.

The Board has given thought as to whether a VA physical 
examination of the veteran and/or a medical nexus opinion 
should be obtained in regards to the veteran's claim of 
entitlement to service connection for acid reflux disease, 
IBS.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, as explained below the veteran has 
presented no competent medical evidence as to the claimed 
acid reflux disease or IBS.  Crucially, neither the veteran 
or his attorney have furnished any basis for supposing that 
the claimed disability in fact exists.  In the absence of 
competent medical evidence of current acid reflux disease or 
IBS, physical examination of the veteran is not necessary; 
referral for a medical nexus opinion is similarly not 
necessary.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits]; see also 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [VA's statutory duty 
to assist is not a license for a "fishing expedition"].  

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of the claimed current disability, acid reflux disease and/or 
IBS.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  The veteran declined a personal 
hearing on his March 2004 substantive appeal.  Neither he or 
his attorney has indicated the presence of any other evidence 
pertinent to his claims.

Accordingly, the Board will proceed to a decision on the 
merits as to these issues.

1.  Entitlement to an increased disability rating for 
service-connected type II diabetes mellitus, currently 
evaluated as 20 percent disabling.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, is assigned a 60 
percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities is 
assigned a 40 percent disability rating, while diabetes 
mellitus requiring insulin and restricted diet, or use of an 
oral hypoglycemic agent and a restricted diet, is assigned a 
20 percent disability rating.  Diabetes mellitus that is 
manageable by restricted diet only is assigned a 10 percent 
disability rating. See 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2004).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 
100 percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).  

Analysis

The veteran seeks an increased disability rating for his 
service-connected type II diabetes mellitus, which is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 7913.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1). Accordingly, the Board will initially review 
the evidence to determine whether any additional separate 
disability ratings may be assigned.  This requires analysis 
of the severity of any identified complications of diabetes 
in order to ascertain whether such complications are 
compensable.  

The Board refers in passing to the provisions of 38 C.F.R. § 
4.25 (2004), which provide that separate disabilities arising 
from a single disease entity are to be rated separately.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994) [a veteran is 
entitled to separate disability ratings if symptomatology 
associated with of a service-connected disability is distinct 
and separate].  However, the Board believes that the specific 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) control in this case, because the specific trumps the 
general.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
The diagnostic code pertaining to diabetes specifically 
contemplates the situation here present, namely 
manifestations of the service connected diabetes which could 
conceivably be separately rated but which the medical 
evidence demonstrates are noncompensable.  

During the veteran's August 2003 VA diabetes examination, the 
examiner stated that the veteran evidenced erectile 
dysfunction, but since his erections "were decreasing 
approximately a year or so before his diabetes, I do not 
believe that this is necessarily correlated."  There is no 
competent medical evidence to the contrary.  

The Board observes that even if the veteran's erectile 
dysfunction is considered to be associated with his service-
connected diabetes mellitus (and as indicated above the Bord 
finds that it is not the case), it would be rated 
noncompensably disabling.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995) [the Board 
has the fundamental authority to decide in the alternative].  
While no diagnostic code specifically addresses erectile 
dysfunction, Diagnostic Code 7522 does address "loss of 
erectile power", calling for the assignment of a 20 percent 
rating for deformity of the penis with loss of erectile 
power.  Here, the veteran has reported that erectile power 
has been diminished, but not lost.  Accordingly, a 
noncompensable disability rating would be assigned.  See also 
38 C.F.R. § 4.31 (2004) [where the schedule does not provide 
a zero percent evaluation for a Diagnostic Code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met]. 

An October 2002 VA outpatient clinic note specifically found 
that the veteran did not manifest any diabetic retinopathy, 
and this finding was confirmed by the August 2003 VA eye 
examiner.  The Board additionally notes that the August 2003 
VA eye examiner indicated that the veteran had dry macular 
degeneration of both eyes and presbyopia.  The examiner 
subsequently made a diagnosis of mild nuclear sclerosis with 
cortical spoking of the right eye that he specifically 
indicated was not related to diabetes.  There is no 
indication in the medical records that any of the veteran's 
eye problems are related to his diabetes mellitus.  The 
veteran has presented no competent medical evidence to the 
contrary.

In the alternative, even if the eye conditions which are 
present are due to diabetes mellitus, they would be rated 
noncompensably disabling.  There are no specific diagnostic 
codes to rate these conditions; therefore, the Board will 
analogize these conditions to impairment of central visual 
acuity.  See 38 U.S.C.A. § 4.20 (2004).  The findings of the 
August 2003 VA eye examination do not show that corrected 
visual acuity was of such severity, pursuant to 38 C.F.R. 
§ 4.84a, Diagnostic Code 6079, as to warrant a compensable 
disability rating.  Corrected visual acuity was 20/20 
bilaterally, which does not warrant a compensable rating 
under the rating criteria.

Finally, the Board notes that the veteran indicated some 
tingling in his feet in an October 1999 VA outpatient record; 
however, further VA outpatient foot screenings in February 
2000 and July 2002 and the August 2003 VA examination were 
negative for any findings of diabetic neuropathy.  Moreover, 
during the August 2003 VA examination the veteran indicated 
he had no tingling sensation.  The August 2003 VA examiner 
found sharp and dull sensation completely intact.  Therefore, 
because diabetic neuropathy has never been diagnosed, it will 
not be evaluated for a separate disability rating.   

In short, separate disability ratings may not be assigned 
under 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The 
Board must now ascertain whether a disability rating greater 
than 20 percent can be awarded for the veteran's diabetes 
mellitus by applying the schedular criteria.

As has been discussed in the law and regulations section 
above, in order
for a 40 percent disability rating to be awarded, the 
service-connected diabetes mellitus must require insulin, a 
restricted diet, and regulation of activities.  These 
criteria are conjunctive; all three elements must be met.  
See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met]; 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].  

The Board notes that, unlike the criteria for a 20 percent 
rating, use of an oral hypoglycemic agent is not 
interchangeable with use of insulin for a 40 percent 
disability rating.

VA outpatient treatment records and the August 2003 VA 
examination show that the veteran was not using insulin.  At 
the time of an October 2003 VA outpatient note, the treating 
LPN indicated that he was increasing the veteran's oral 
medications and that if this is not enough to control the 
veteran's blood sugars he "will have to start insulin."  As 
there is no indication that the veteran currently requires 
insulin to control his diabetes, a 40 percent rating is not 
warranted on that basis alone.  However, the Board will 
briefly address the remaining schedular criteria.   

Avoidance of alcohol and encouragement of use of a low-
calorie, low carbohydrate and low cholesterol diet is noted 
in VA outpatient treatment records.  In any event, dietary 
restrictions are contemplated in the currently assigned 20 
percent rating.

Additionally, there is no evidence of record of any activity 
restrictions due to his service-connected diabetes.  The 
veteran's attorney argues that "as a result of the 
examination, [the veteran's] activities were restricted, and 
the veteran was given an exercise regiment [sic]."  See the 
October 2003 NOD and the March 2004 substantive appeal.    

The August 2003 VA examiner did not indicate that the veteran 
required any activity restrictions to control his diabetes, 
and there is no evidence of activity restriction due to 
service-connected diabetes in the VA outpatient records dated 
after the August 2003 VA examination.  There is no competent 
medical evidence to the contrary.  The medical records are 
thus absent for restriction of activity due to service-
connected type II diabetes mellitus, and the criteria for a 
40 percent disability rating are also not met or approximated 
for that reason.  

With respect to the amusing  reference to "an  exercise 
regiment", which the Board takes as an attempt to refer to 
an exercise "regimen", such is not referred to in the 
schedular criteria.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994) [in determining the proper rating to be assigned 
for a given disability, the Board may only consider those 
factors which are included in the rating criteria provided by 
regulations for rating that disability; to do otherwise would 
be error as a matter of law].  Indeed, an exercise regimen 
implies an increase, not a restriction, in activities.

The Board further notes in passing that there is not even a 
hint of any pathology attributable to diabetes mellitus which 
would call for the assignment of even higher disability 
ratings (i.e. 60 percent and 100 percent) and the veteran 
does not appear to so contend.

The Board therefore finds that no basis exists for the 
assignment of a rating in excess of 20 percent for diabetes 
under Diagnostic Code 7913.    

Extraschedular rating consideration

Ordinarily, the VA Schedule for rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2004); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

In the January 2004 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with this issue.  See VAOPGCPREC 
6-96 (August 16, 1996); see also Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's type II diabetes mellitus.  The veteran's VA 
clinicians and the August 2003 VA examiner did not indicate 
that the veteran's diabetes is in any way out of the ordinary 
clinically.  Furthermore, there is no indication that the 
veteran has ever been hospitalized for his service-connected 
diabetes, either in the recent or remote past.    

With respect to interference with employment, the veteran has 
stated that following service he completed some college work 
and was employed in the oil fields.  He subsequently worked 
in the railroad industry for 21 years until he injured 
himself.  He currently owns and runs his own motel with his 
spouse.  There is no indication from the evidence of record 
that the veteran's service-connected diabetes markedly 
interferes with his ability to work.  

The Board additionally notes that loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings, and any inability to work due to service-connected 
diabetes is contemplated in the veteran's current 20 percent 
disability rating.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

Accordingly, a referral for extraschedular evaluation is not 
warranted in this case.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's increased rating claim.  Therefore, the benefit 
of the doubt rule is not for application because the evidence 
is not in relative equipoise.  The benefit sought on appeal 
is accordingly denied.

2.  Entitlement to service connection for acid reflux disease 
and irritable bowel syndrome (IBS), claimed as secondary to 
service-connected post traumatic stress disorder (PTSD).

The Board initially notes that the veteran is seeking service 
connection for acid reflux disease and IBS solely on a 
secondary basis.  Neither he or his attorney have  indicated 
that acid reflux disease or IBS is causally related to 
military service.  A review of the evidence, including the 
service medical records, does not suggest that such is the 
case.  Accordingly, the Board's inquiry will be directed to 
the matter of secondary service connection.    

Pertinent law and regulations

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2004); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability involving the bilateral 
arms, bilateral shoulders; (2) a service-connected 
disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

Service connection presupposes a current diagnosis of the 
claimed disability.
See Brammer v. Derwinski, 3 Vet. App. 233, 255 (1992).  

Analysis

With respect to Wallin element (2), a service-connected 
disability, the veteran is service-connected for PTSD.  
Wallin element (2) is accordingly satisfied for the secondary 
service connection claim.

With respect to Wallin element (1), current disability, there 
is no competent medical evidence that the veteran currently 
has specifically diagnosed acid reflux disease or IBS.  There 
are a number of notations in the medical records of reported 
diarrhea and fecal leakage, but no assessment of acid reflux 
disease of IBS.

The veteran's attorney indicates in the veteran's October 
2003 NOD that the veteran was diagnosed with IBS in September 
2002 and prescribed medication for such.  A September 2002 VA 
outpatient record shows a diagnosis of fecal soilage.  The 
veteran was subsequently prescribed medication to control his 
diarrhea.  However, no diagnosis of acid reflux disease or 
IBS was ever made.  

The Board wishes to make it clear that it has no reason to 
doubt that the veteran may have experienced symptoms such as 
diarrhea and fecal leakage.  However, this in and of itself 
does not constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) [symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].

In short, there is no current diagnosis of acid reflux 
disease or IBS.  There is no competent medical evidence to 
the contrary.  To the extent that the veteran himself is now 
claiming that he currently has acid reflux disease or IBS, it 
is well-settled that his lay opinion is entitled to no weight 
of probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2004).  

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  In the absence of 
diagnosed acid reflux disease or IBS, service connection may 
not be granted.  Wallin element (1) has not been met, and the 
veteran's claim for secondary service connection for acid 
reflux disease, IBS fails on that basis.  

With respect to Wallin element (3), medical nexus, no 
competent medical nexus exists.  It is clear that in the 
absence of a current diagnosis of acid reflux disease or IBS, 
a medical nexus opinion would be an impossibility.  Cf. 
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed acid reflux disease, IBS 
and his service-connected PTSD, his statements are not 
probative of a nexus.  See Espiritu, supra; see also Voerth 
v. West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].  

Conclusion

In summary, in regards to the veteran's secondary service 
connection claim for acid reflux disease, IBS, Wallin 
elements (1) and (3) have not been met.  For the reasons and 
bases which have been expressed above, the preponderance of 
the evidence is against this claim.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected type II diabetes mellitus is denied.

Entitlement to service connection for acid reflux disease and 
IBS is denied.




REMAND

3.  Entitlement to service connection for arthritis of the 
right hand.

4.  Entitlement to service connection for arthritis of the 
left hand.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
claims must be remanded for further evidentiary development. 

The crux of the veteran's argument is that his arthritis of 
the right and left hand was incurred while chipping paint in 
service.  An October 2003 VA outpatient record shows a 
diagnosis of degenerative joint disease of the thumbs.  The 
examiner, R.A.J., M.D., stated that "it is reasonable to 
assume that chipping pain  for long periods might very well 
have been an aggravating factor in his degenerative joint 
disease of his thumbs."  

Dr. R.A.J.'s opinion is speculative in nature and suffers 
primarily from the apparent lack of review of the veteran's 
personnel records, which cannot verify that the veteran's 
day-to-day duties included chipping paint for many hours as 
is contended by the veteran.  It appears that the medical 
history on which he based his opinion came essentially from 
the veteran's own account.  See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) [a medical opinion that is based on the 
veteran's recitation of medical history, and unsupported by 
clinical findings, is not probative].

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concerns the relationship, if any, between 
the veteran's initial diagnosis of degenerative joint disease 
of the bilateral thumbs in October 2003 and the veteran's 
period of active service from November 1964 and November 
1968, including any specific duties to be identified by the 
veteran.  Therefore, the Board finds that further evidentiary 
development, in the form of additional medical evidence, must 
be obtained in order to adjudicate these claims.  The Board 
believes that this matter should be addressed by an 
appropriately qualified physician.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2004) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  

However, the Board must first ascertain from the veteran what 
his precise duties were during service and his employment 
activities subsequent to service.  After obtaining such 
information from the veteran, this case should then be 
referred to a medical expert for a nexus opinion based on 
this history.

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran and 
ask him to submit a statement as to 
the duties in service which he 
contends caused his arthritis and how 
long he performed those duties 
(including number of hours per day and 
number of months in total).  The 
veteran should also explain his 
employment duties after service and 
how long he engaged in each identified 
duty.  Any such statement received 
from the veteran in should be 
associated with the veteran's VA 
claims folder.  

2.  If deemed to be necessary based 
upon the veteran's statement, VBA 
should obtain the veteran's service 
personnel records and associate them 
with his VA claims folder.
 
3.  The veteran's VA claims folder 
should then be referred to a physician 
with appropriate expertise.  The 
reviewing physician should render a 
nexus opinion, in light of the 
veteran's entire medical history, as 
to the etiology of the veteran's 
diagnosed degenerative joint disease 
of the bilateral thumbs.  
Specifically, the examiner should 
opine as to approximately when the 
veteran's currently diagnosed 
degenerative joint disease of the 
bilateral thumbs initially manifested 
and whether  such disease is related 
to the veteran's military service, to 
include the duties he described.  If 
the reviewing physician deems it to be 
necessary, physical examination of the 
veteran should be undertaken.  A copy 
of the medical opinion should be 
associated with the veteran's VA 
claims folder.  

4.  After accomplishing any additional 
development it deems to be necessary, 
VBA should adjudicate the veteran's 
claims.  If the claims remain denied, 
in whole or in part, VBA should 
provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


